Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00591-CR

                                          Camilla CONNER,
                                              Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 10-1638-CR
                               Honorable William Old, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 16, 2013

DISMISSED; MOTION TO DISMISS GRANTED

           Appellant filed a motion to dismiss this appeal. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

DO NOT PUBLISH